DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. 112 rejection made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated August 23, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 9, 15 – 18, and 21 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (SPN 5,296,277) in view of Mikami et al. (USPN 6,524,675) and Hannington (USPGPub 2011/0052384 A1) and Hamerski (USPN 6,835,452).

Wilson et al. teach a positionable adhesive article (Column 3, lines 23 – 34 and 46 – 63) comprising; a pressure sensitive adhesive layer and defining a first major surface and a second major surface opposing the first major surface (Column 4, lines 42 – 54); and a distribution of engineered surface elements on the first major surface (Column 4, lines 42 – 54), wherein the article is at least one of positionable and repositionable (Column 3, lines 23 – 34 and 46 – 63), wherein the engineered surface elements comprise a plurality of pegs protruding outwardly from the adhesive layer (Column 4, lines 42 – 54), wherein the pegs have essentially flat tops that comprise less than 25% of a total surface contact area of the adhesive layer (Column 4, lines 42 – 54), and wherein the pegs comprise an adhesive (Column 4, lines 42 – 54) as in claim 1.  With respect to claim 2, wherein the engineered elements include a deadening layer that minimizes or eliminates the adhesion of the pressure sensitive adhesive, wherein the deadening layer comprises at least one of a coating of beads (Column 2, line 67 to Column 3, line 8). For claim 5, the engineered elements define a non-adhesive region, and wherein the non-adhesive region includes an arranged pattern or distribution of non-adhesive elements (Column 5, lines 37 – 46). In claim 6, the first non-adhesive region comprises between about 3% and about 50% percent of a total surface contact area of the adhesive layer (Column 8, lines 23 – 49). With regard to claim 7, the contact area of the adhesive pegs is between about 6% and about 17% of the total surface contact area (Column 8, lines 23 – 49). As in claim 8, the pegs comprise adhesive and one or more beads encompassed in the adhesive (Column 2, line 67 to Column 3, line 8). With respect to claim 9, an embossed liner having a low adhesion surface and depressions in which some or all the pegs are located (Column 7, lines 3 – 8; Column 7, line 25 to Column 8, line 22).  Wilson et al. further disclose positionable adhesive article (Column 3, lines 23 – 34 and 46 – 63) comprising; a pressure sensitive adhesive layer and defining a first major surface and a second major surface opposing the first major surface (Column 4, lines 42 – 54); and a distribution of engineered surface elements on the first major surface (Column 4, lines 42 – 54) having protrusive engineered elements (Column 4, lines 42 – 54) as in claim 21.  With regard to claim 22, the protrusive features comprise pegs Column 4, lines 42 – 54).  However, Wilson et al. fail to disclose a positionable, stretch releasable adhesive article, the article has a tensile strength at break sufficiently high so that the article will not rupture prior to being stretched and removed from an adherend at an angle of 35° or less, a mounting device coupled to the second major surface of the backing, wherein the mounting device is at least one of a hook, clip, magnet, detachable mechanical fastener, snap, loop, or detachable mechanical fastener, a, the article holds a 3 lbs weight for at least 15 days according to the Package Weight Claim test, a plurality of channels on the first major surface, and wherein the channels define exit pathways that provide a fluid egress, the channels define land structures, and wherein an exposed major surface of the land structures includes at least one of the engineered surface elements, the average distance between adjacent channels in said pattern is up to 400 µm, and said channels have an aspect ratio in the range of about 0.1 to about 20, the engineered surface elements include intrusive features defining one or more land regions, and wherein the land regions include protrusive engineered elements, wherein the intrusive features comprise a plurality of channels substantially free of protrusive engineered elements, the channels do not intersect over the first major surface, each channel of the plurality of channels is in communication with at least one other channel, the article is removable from an adherend when pulled along a debond axis and wherein the channels are oriented parallel to the debond axis, the channels are oriented perpendicular to the debond axis, or both, and the article is removable from an adherend when pulled along a debond axis, and wherein the channels include a first series of channels oriented at an acute angle relative to the debond axis, and a second series of channels oriented substantially orthogonal to the first series.

Mikami et al. teach a positionable adhesive article (Abstract; Figures; Column 1, lines 10 – 13) having a plurality of channels on the first major surface (Figure 2A, #34), and wherein the channels define exit pathways that provide a fluid egress (Abstract), the channels define land structures (Figure 2A, #36), the average distance between adjacent channels in said pattern is up to 400 µm (Column 7, lines 40 – 49), said channels have an aspect ratio in the range of about 0.1 to about 20 (Column 6, line 65 to Column 7, line 9), the engineered surface elements include intrusive features defining one or more land regions (Figure 2A, #36), and wherein the land regions include protrusive engineered elements (Figure 2A, #36), wherein the intrusive features comprise a plurality of channels substantially free of protrusive engineered elements (Figure 2A, #34), the channels do not intersect over the first major surface (Column 6, line 33 to Column 7, line 18), and each channel of the plurality of channels is in communication with at least one other channel (Column 6, line 33 to Column 7, line 18) for the purpose of allowing positionablity and fluid egress to the adhesive article without affecting the appearance (Column 1, lines 10 – 13).

Hannington teaches a positionable adhesive article (Abstract), having a plurality of channels on the first major surface by a raised pattern on the release liner (Paragraph 0053; Figures 6a – 6C, #65), the channels define land structures (Paragraph 0053; Figures 6a – 6C, #65), and wherein an exposed major surface of the land structures includes at least one of the engineered surface elements (Figure 6C, #64, on the raised portion of adhesive #66) for the purpose of providing air egress while giving the adhesive article repositionability and slideability (Abstract).

Hamerski teaches a positionable, stretch releasable adhesive article for mounting articles (Figures; Column 1, line 66 to Column 2, line 8) having a mounting device coupled to the second major surface of the backing (Figures 4A – 8, #50; Column 3, lines 31 – 34), wherein the mounting device is at least one of a hook, clip, magnet, detachable mechanical fastener, snap, loop, or detachable mechanical fastener (Figures 4A – 8, #50; Column 3, lines 31 – 34) for the purpose of mounting an object on a substrate (Column 2, lines 36 – 38). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have channels and land structures with an engineered surface element in Wilson et al. in order to allow positionablity and fluid egress to the adhesive article without affecting the appearance as taught by Mikami et al. and Hannington.

With regard to the limitations of  “the article holds a 3 lbs weight for at least 15 days according to the Package Weight Claim test” and “a positionable, stretch releasable adhesive article, the article has a tensile strength at break sufficiently high so that the article will not rupture prior to being stretched and removed from an adherend at an angle of 35° or less”, the adhesive materials used in the claimed invention and the prior art are of similar materials. The prior art is also being used in a similar fashion as the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adhesive articles of the prior art would have the same peel angles and tensile strength as the claimed invention. 

With regard to the limitations of “the article is removable from an adherend when pulled along a debond axis and wherein the channels are oriented parallel to the debond axis, the channels are oriented perpendicular to the debond axis, or both, and the article is removable from an adherend when pulled along a debond axis, and wherein the channels include a first series of channels oriented at an acute angle relative to the debond axis, and a second series of channels oriented substantially orthogonal to the first series”, Mikami et al. clearly states that the channels may take on a variety of patterns or orientations (Column 6, line 33 to Column 7, line 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adhesive articles of the prior art would have the same debonding abilities as the claimed invention due to the similar construction and use of materials.

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive.

In response to applicant's arguments that “None of the adhesives of these three references would possess sufficient shear strength after positioning to be viable as a stretch release mounting article. None of Wilson, Mikami, and/or Harrington discloses, teaches, or suggests a stretch release mounting article with the ability to position (i.e., adhere and slide across) a surface and still retain a capability to hold weight.”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Hamerski reference was also included in the combination of references for the rejection. Hamerski teaches a positionable, stretch releasable adhesive article for mounting articles (Figures; Column 1, line 66 to Column 2, line 8) having a mounting device coupled to the second major surface of the backing (Figures 4A – 8, #50; Column 3, lines 31 – 34), wherein the mounting device is at least one of a hook, clip, magnet, detachable mechanical fastener, snap, loop, or detachable mechanical fastener (Figures 4A – 8, #50; Column 3, lines 31 – 34) for the purpose of mounting an object on a substrate (Column 2, lines 36 – 38). 

None of the adhesives of these three references would possess sufficient shear strength after positioning to be viable as a stretch release mounting article. None of Wilson, Mikami, and/or Harrington discloses, teaches, or suggests a stretch release mounting article with the ability to position (i.e., adhere and slide across) a surface and still retain a capability to hold weight.

In response to applicant's arguments that “None of the adhesives of these three references would possess sufficient shear strength after positioning to be viable as a stretch release mounting article. None of Wilson, Mikami, and/or Harrington discloses, teaches, or suggests a stretch release mounting article with the ability to position (i.e., adhere and slide across) a surface and still retain a capability to hold weight.”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Hamerski reference was also included in the combination of references for the rejection. Hamerski teaches a positionable, stretch releasable adhesive article for mounting articles (Figures; Column 1, line 66 to Column 2, line 8) having a mounting device coupled to the second major surface of the backing (Figures 4A – 8, #50; Column 3, lines 31 – 34), wherein the mounting device is at least one of a hook, clip, magnet, detachable mechanical fastener, snap, loop, or detachable mechanical fastener (Figures 4A – 8, #50; Column 3, lines 31 – 34) for the purpose of mounting an object on a substrate (Column 2, lines 36 – 38). 

In response to applicant's arguments that “Wilson, Mikami, and Harrington teach graphic adhesives which are used as decorative coverings. They could not function to hold a load. One of skill in the art would not look to an adhesive article adapted to hold a load to optimize graphic adhesives that are not designed or capable of bearing a load.”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Hamerski reference was also included in the combination of references for the rejection. Hamerski teaches a positionable, stretch releasable adhesive article for mounting articles (Figures; Column 1, line 66 to Column 2, line 8) having a mounting device coupled to the second major surface of the backing (Figures 4A – 8, #50; Column 3, lines 31 – 34), wherein the mounting device is at least one of a hook, clip, magnet, detachable mechanical fastener, snap, loop, or detachable mechanical fastener (Figures 4A – 8, #50; Column 3, lines 31 – 34) for the purpose of mounting an object on a substrate (Column 2, lines 36 – 38). 

In response to applicant’s argument that “Hamerski teaches an adhesive article adapted to attach structures to a substrate (see at least the Abstract). However, there would be no motivation for one of skill in the art to combine the teachings of Wilson, Mikami, and Harrington with the teachings of Hamerski. Other than all of the references being in the field of adhesives, Wilson, Mikami, and Harrington are in a different field of art than Hamerski. As described above, Wilson, Mikami, and Harrington teach graphic adhesives which are used as decorative coverings. They could not function to hold a load. One of skill in the art would not look to an adhesive article adapted to hold a load to optimize graphic adhesives that are not designed or capable of bearing a load.”, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all of the prior art is directed towards adhesives that are modify in order to attach an article to a surface. Hamerski is modified to give it the desired properties with regard to stretch release; the rest of the prior art teach that it is known to have adhesives that are modified on the surfaces to give them desired properties.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of a stretch release adhesive to have the surface properties to make it repositionable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        September 8, 2022